Title: Thomas Jefferson to David Bailie Warden, 1 February 1816
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Dear Sir
            Monticello Feb. 1. 16.
          
          It is long since I have written to you. the reason has been that from one of your letters I concluded you were returning to the US. by yours of Apr. 9. 15. I found you were still at Paris. I can assure you that I did every thing in your case which could be done, as far as decency or effect permitted: but I found that nothing would avail; & ceased under the hope that your presence here might remove obstacles whatever they were. I should very gladly have recommended to your attentions mr Ticknor, a very learned young gentleman of Boston who I imagine got to Paris in autumn. I should have even taken the liberty of asking your friendly aid to him in a commission for the purchase of some books for me which he was so kind as to undertake. if you have made his acquaintance, I am sure you have found him worthy of it in every respect moral, and literary. this will be handed you by mr Terril a young gentleman of Kentucky, a relation of mine, who will stop a few days only in Paris on his way to Geneva for his education. he is a youth of perfect correctness of morals & manner, of good dispositions and of great appetite for science. I have desired him to wait on you, as well to make his own bow as to deliver you this letter which bears to you the expressions of my great and sincere esteem and respect. 
          Th: Jefferson
        